UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



 NICK R. SMITH,

           Petitioner,
               v.                                            Civil Action No. 19-1365 (JEB)
 UNITED STATES OF AMERICA,

           Respondent.




                                    MEMORANDUM OPINION

          Pro se Petitioner Nick R. Smith’s habeas Petition strings together a series of farfetched

allegations, requiring sua sponte dismissal for lack of subject-matter jurisdiction.

          Smith commences his pleading thus: “Here now comes the Government of New Zion a

Sovereign Ecclesiastic State, the Petitioner On behalf of the HRM King Nicodemus

(Constitutional King), aka Nicki Ray Smith a Citizens owned by (as per Exhibit #’s 1,2,3 and 7,

and subject of New Zion an International Corporation and a nonprofit Corporation in the USA . .

. .” Pet. at 1 (all bolded language unbolded). He later continues: “Petititioner’s now shows the

Worldwide objective claim of ‘stated claim’ that he is king of a kingdom of a country of

government established by god himself with blessing of the threat toward the authority of a

sovereign state of a new nation of freedom power of hope and peace and security justice . . .” Id.

at 2 (all caps deleted). There are further attachments purporting to show, e.g., a contract between

King Nicodemus and “the leaders and citizens of New Zion,” id., Exh. 2, a Certificate of

Citizenship for King Nicodemus of New Zion, id., Exh. 3, and the New Zion Constitution. Id.,

Exh. 4.


                                                   1
       On rare occasions, a court may dismiss a case sua sponte for lack of subject-matter

jurisdiction. This occurs where a complaint is “‘patently insubstantial,’ presenting no federal

question suitable for decision.” Best v. Kelly, 39 F.3d 328, 330 (D.C. Cir. 1994) (quoting

Neitzke v. Williams, 490 U.S. 319, 327 n.6 (1989)) (additional citation omitted). This standard

requires that the “claims be flimsier than ‘doubtful or questionable’ – they must be ‘essentially

fictitious.’” Id. (quoting Hagans v. Levine, 415 U.S. 528, 536-37 (1973)). Claims that fall into

this category include “bizarre conspiracy theories, any fantastic government manipulations of

[the] will or mind, [and] any sort of supernatural intervention.” Id. As a general rule, this

procedural vehicle is “reserved for complaints resting on truly fanciful factual allegations,” while

12(b)(6) dismissals “cull legally deficient complaints.” Id. at 331 n.5.

       As Petitioner’s status and thus his factual allegations are fanciful at best, the Court will

dismiss the case without prejudice. A separate Order so stating will issue this day.




                                                      /s/ James E. Boasberg
                                                      JAMES E. BOASBERG
                                                      United States District Judge

Date: May 13, 2019




                                                 2